DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 03-OCT-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Under MPEP 717.01(b)(2), the reference Zhang et al., “DIMENSIONLESS FLOW REGIME MAPPING AND MODELING FOR PARTICLE TRANSPORT IN FLUID” (April 13, 2016) appears to potentially be an Intervening Disclosure. The instant application claims priority to PCT/US2016/032497 with a filing data of 05/13/2016 and is the earliest effective filing date. Examiner requests clarification on the reference if Applicant claims the reference as intervening art. A copy of the reference has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/03/2018 is being considered by the examiner.  The reference “INSTITUT NATIONAL DE LA PROPRIETE INDUSTRIELLE, Preliminary French Search Report, French Patent Office, February 19, 
MPEP § 609.01
“(3) For non-English documents that are cited, the following must be provided:
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).”

Abstract
Abstract is acceptable and contains 149 words.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 4-6, 9-11, 14-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitations.

estimating a pattern of the flow as a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow;
Estimating a pattern is a mental process. FIG. 1(a-e) demonstrate the mental process. Stationary is shown in FIG. 1(a) and is determined by viewing the flow and mentally determining the bed is stationary. FIG. 1(e) shows the dispersed flow and would mentally determine the flow. FIG. 1(b-d) show the transitional flow. To determine if the flow is dunes, moving dunes, or saltation flow is determined by viewing the flow and therefore determining the pattern of flow by a mental process.
A person or ordinary skill in the art would merely have to view the state of the bed to determine the current state in the mind.

 estimating a plurality of parameters based on the estimated pattern of the flow; 
As in estimating the flow pattern, one could merely determine various parameters of the flow. For instance, one could estimate the angle and the effect of gravity by viewing the flow. This is supported by FIG. 2. One of ordinary skill in the art could perform the function of estimating the effect of gravity in the mind.

determining a plurality of dimensionless parameters comprising a first dimensionless parameter corresponding to an effect of turbulence on the flow and a second dimensionless parameter corresponding to an effect of gravity on the flow, based on the estimated plurality of parameters; 
Determining is a mental process when comparing the change in one parameter and the effect on flow. When the turbulence changes, one of ordinary skill in the art would be able to recognize the flow changing, as shown in FIG. 1(a-e) demonstrates. The same determination can be made to the effect of gravity. As the tubular structure changes angle, the flow pattern will change. A person of ordinary skill in the art would be able to determine the difference in flow at an angle of 0 degrees and 45 degrees in the mind.

characterizing the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters; and 


modeling the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern.
The modeling is completed by matching patterns. A person of ordinary skill in the art can view characterized patterns and compare the known patterns to what is observed in the tubular structure in the mind.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites additional elements of mere data gathering specifically:
characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a wellbore
The claim does not specific how the characteristics are determine of a mixture of drilling fluid and the cuttings in an annulus of a wellbore. These could merely be observations which are store in a database of observes measurements and samples. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.
determining at least a pressure gradient or a concentration of the cuttings in the flow, and 
As discussed in claim 1 above, determining is a mental process. One could observe and determine the pressure gradient. Further, one of ordinary skill in the art could observe the concentration of cuttings in the flow. This can be done in the mind by observing the difference between FIG. 1(a) and FIG. 1(e).
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, the claim recites a combination of additional elements, specifically:

controlling a pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold.
The claim as a whole integrates the mental process into a practical application by controlling a pump based on the determine pressure gradient or concentration. This systems provides a specific improvement of providing a specific flow rate based on the pressure gradient or concentration by comparing to a threshold.
Thus, the claim is eligible because it is not directed to the recited judicial exception.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The dependent claim does not add additional elements to the mental process, however, the claim inherits the judicial exception recited in claim 1, from which claim 3 depends.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, the claim recites a combination of additional elements, specifically:
controlling a pump to adjust a flow rate of drilling fluid to the wellbore, in order to minimize an equivalent circulating density (ECD).
The claim as a whole integrates the mental process into a practical application by controlling a pump based on the maintaining the pressure loss for a particular rate of input. This systems provides a specific improvement of providing a specific flow rate based on pressure loss.
Thus, the claim is eligible because it is not directed to the recited judicial exception.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determining a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters; 

Determining the deposition and re-suspension rate of particles in the tubular structure, where the tubular structure has been characterized (see Claim 1). These estimated parameters, such as gravity determined by the angle can be characterize in the mind when determining the effect on the deposition rate.

wherein determining the plurality of dimensionless parameters comprises determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced.
Determining dimensionless can be done in the mind by one or ordinary skill in the art. This can be done by observing the angle and how the particles settle. 
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. The tubular structure has been characterized in Claim 1 and the determining is merely using the data from the characterization.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

estimating a height of a first layer of the flow, the first layer including a first portion of the drilling fluid and a first portion of the cuttings; and 
Determining the height of the first layer can be completed in the mind by observing the height of first layer which can then be estimated.
estimating a pressure gradient of the first layer of the flow.
By viewing the flow of the first layer, estimating the pressure gradient can be completed in the mind by how the flow behaves.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

estimating a pressure gradient of a second layer of the flow, wherein the second layer includes a second portion of the drilling fluid and is free of the cuttings; and 
As in claim 5, estimating the gradient can be completed by observing the flow. The second layer can also be observed and estimated as a person can reasonably determine the layers. A person can also observed and determine if the fluid is free of cuttings in the fluid.
determining whether the pressure gradient of the first layer and the pressure gradient of the second layer are balanced.
Again, the pressure gradient can be determined by observation. A person could determine if the pressure of the layers are balanced by viewing how the layers are performing.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determining a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters if it is determined that the pressure gradient of the first layer and the pressure gradient of the second layer are balanced.
A person can reasonably determine if the deposition rate and re-suspension rate of the cuttings are balance by observing the cuttings during the flow in the first and second layer.
mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced.


Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites a mathematical method, specifically
wherein the value of the first dimensionless parameter is determined based on an expression: 
    PNG
    media_image1.png
    43
    105
    media_image1.png
    Greyscale
 wherein u* denotes a friction velocity of the flow, 
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites a mathematical method, specifically

wherein the value of the second dimensionless parameter is determined based on an expression: 
    PNG
    media_image2.png
    59
    152
    media_image2.png
    Greyscale
wherein u.sub.f denotes a fluid velocity of the flow.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 11 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitations.

estimates a pattern of the flow as a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow;
Estimating a pattern is a mental process. FIG. 1(a-e) demonstrate the mental process. Stationary is shown in FIG. 1(a) and is determined by viewing the flow and mentally determining the bed is stationary. FIG. 1(e) shows the dispersed flow and would mentally determine the flow. FIG. 1(b-d) show the transitional flow. To determine if the flow is dunes, moving dunes, or saltation flow is determined by viewing the flow and therefore determining the pattern of flow by a mental process.
A person or ordinary skill in the art would merely have to view the state of the bed to determine the current state in the mind.

estimates a plurality of parameters based on the estimated pattern of the flow; 
As in estimating the flow pattern, one could merely determine various parameters of the flow. For instance, one could estimate the angle and the effect of gravity by viewing the flow. This is supported by FIG. 2. One of ordinary skill in the art could perform the function of estimating the effect of gravity in the mind.

determines a plurality of dimensionless parameters comprising a first dimensionless parameter corresponding to an effect of turbulence on the flow and a second dimensionless parameter corresponding to an effect of gravity on the flow, based on the estimated plurality of parameters; 
Determining is a mental process when comparing the change in one parameter and the effect on flow. When the turbulence changes, one of ordinary skill in the art 

characterizes the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters; and 
Characterizing the pattern is done in the mind. A person of ordinary skill in the art observes the pattern and then characterizes the flow based on how the parameters have changed. A person of ordinary skill in the art can observe and characterize if the flow is stationary, dispersed, or transitional merely by observing the mixture of particles in the tubular structure in the mind. 

models the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern.
The modeling is completed by matching patterns. A person of ordinary skill in the art can view characterized patterns and compare the known patterns to what is observed in the tubular structure in the mind.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?

characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a wellbore
The claim does not specific how the characteristics are determine of a mixture of drilling fluid and the cuttings in an annulus of a wellbore. These could merely be observations which are store in a database of observes measurements and samples. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

A processor
Using a processor is MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The same analysis applies here in 2B, insignificant extra-solution activity and mere instructions to apply an exception on a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 12 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determining at least a pressure gradient or a concentration of the cuttings in the flow, 
As discussed in claim 1 above, determining is a mental process. One could observe and determine the pressure gradient. Further, one of ordinary skill in the art could observe the concentration of particles in the flow. This can be done in the mind by observing the difference between FIG. 1(a) and FIG. 1(e).
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?


a pump controllable by the processor, wherein the processor models the flow based on the estimated pattern by 
and wherein the processor controls the pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold.
The claim as a whole integrates the mental process into a practical application by controlling a pump based on the determine pressure gradient or concentration. This systems provides a specific improvement of providing a specific flow rate by adjusting a pump based on the pressure gradient or concentration by comparing to a threshold.
Thus, the claim is eligible because it is not directed to the recited judicial exception.

Claim 13 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The dependent claim does not add additional elements to the mental process, however, the claim inherits the judicial exception recited in claim 11, from which claim 13 depends.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, the claim recites a combination of additional elements, specifically:
a pump controllable by the processor, wherein the processor models the flow based on the estimated pattern by determining a concentration of the cuttings in the flow, and wherein the processor controls the pump to adjust a flow rate of drilling fluid to the wellbore, in order to minimize an equivalent circulating density (ECD).
The claim as a whole integrates the mental process into a practical application by controlling a pump based on the maintaining the pressure loss for a particular rate of input. This systems provides a specific improvement of providing a specific flow rate based on pressure loss.
Thus, the claim is eligible because it is not directed to the recited judicial exception.

Claim 14 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determines a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters, 
and wherein … determines the plurality of dimensionless parameters by determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
the processor further: … the processor
Using a processor is MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply an exception on a general purpose computer.
The same analysis applies here in 2B, mere instructions to apply an exception on a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 15 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.
estimating a height of a first layer of the flow, the first layer including a first portion of the drilling fluid and a first portion of the cuttings; and
Determining the height of the first layer can be completed in the mind by observing the height of first layer which can then be estimated.
estimating a pressure gradient of the first layer of the flow.
By viewing the flow of the first layer, estimating the pressure gradient can be completed in the mind by how the flow behaves.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 16 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

estimating a pressure gradient of a second layer of the flow, wherein the second layer includes a second portion of the drilling fluid and is free of the cuttings; and 
As in claim 15, estimating the gradient can be completed by observing the flow. The second layer can also be observed and estimated as a person can reasonably determine the layers. A person can also observed and determine if the fluid is free of cuttings in the fluid.
determining whether the pressure gradient of the first layer and the pressure gradient of the second layer are balanced.
Again, the pressure gradient can be determined by observation. A person could determine if the pressure of the layers are balanced by viewing how the layers are performing.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 17 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determines a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters if it is determined that the pressure gradient of the first layer and the pressure gradient of the second layer are balanced.
A person can reasonably determine if the deposition rate and re-suspension rate of the cuttings are balance by observing the cuttings during the flow in the first and second layer.
mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.


Claim 18 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mental process. Specifically the following limitation.

determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced.

Determining dimensionless can be done in the mind by one or ordinary skill in the art. This can be done by observing the angle and how the particles settle. 
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided. The same analysis applies here in 2B, no additional elements are provided and therefore no judicial exception is integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 19 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites a mathematical method, specifically

wherein the value of the first dimensionless parameter is determined based on an expression: 
    PNG
    media_image1.png
    43
    105
    media_image1.png
    Greyscale
 wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the cuttings, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 20 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claims recites a mathematical method, specifically

wherein the value of the second dimensionless parameter is determined based on an expression: 

    PNG
    media_image2.png
    59
    152
    media_image2.png
    Greyscale
 wherein u.sub.f denotes a fluid velocity of the flow.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, no additional elements are recited. Therefore, no meaningfully limits are imposed on practicing the abstract idea.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Zhang et al., “PRESSURE PROFILE IN ANNULUS: SOLIDS PLAY A SIGNIFICANT ROLE” [2014] (hereinafter ‘Zhang’)
Li et al., “Overview Solids Transport Study and Application in Oil-Gas Industry-Theoretical Work” IPTC-17832-MS [2014] (hereinafter ‘Li’)

Regarding Claim 1: Zhang teaches A method of determining characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a wellbore, comprising: (Abstract Zhang teaches determining the pressure profile, i.e. characteristics when solids, i.e. cuttings and drilling fluid are in the annulus of a wellbore “Adjusting the drilling fluid properties and optimizing flow rate require precise knowledge of the pressure profile in the circulation system.…The results of this study show how the pressure profile in the wellbore varies when solids present in the annulus…”)

    PNG
    media_image3.png
    493
    596
    media_image3.png
    Greyscale
Zhang teaches estimating a pattern of the flow as (Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches various patterns the flow can exhibit with  an example shown in Figure 3  “For solid-liquid mixture flow, the solid phase may exhibit various patterns…”)

    PNG
    media_image4.png
    559
    738
    media_image4.png
    Greyscale
Zhang teaches a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow; (Pg. 3 Figure 6 Zhang teaches the contact bed, i.e. stationary bed flow, wave bed/packed due, i.e. transitional flow, and dispersed dunes, i.e. dispersed flow.)
Zhang teaches estimating a plurality of parameters based on the estimated pattern of the flow; (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches several parameters for flow pattern estimation “…[flow pattern] depending on flow rates, fluid and solid properties, well inclination angle, drill pipe rotation speed, solid loading velocity, and the annulus shape and size…”)
Zhang teaches determining a plurality of dimensionless parameters comprising a first … parameter corresponding to an effect of turbulence on the flow and a second dimensionless parameter corresponding to an effect of gravity on the flow, based on the estimated plurality of parameters; (Continuing Pg. 2 right col ¶2 Section Flow Patterns Zhang teaches the speed and size of the waves with dependency liquid velocity and solid loading rate, i.e. effect of turbulence  and the inclination angle, i.e. effect of gravity on the flow and is a second dimensionless parameter “…As the inclination angle decreases or the liquid velocity increases, some waves show up in the solid bed (Figure 3, Figure 19 and Figure 20). Solid particles slide downward along the slope at the front side of the wave and accumulate at the back side of the wave. The waves move forward at constant speed. The speed and size of the waves depend on the liquid velocity, solid loading rate, inclination angle, and fluid and solid properties…”)
Zhang teaches characterizing the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters; and (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches identifying, i.e. characterizing the flow pattern “…Proper prediction of the solid flow pattern in the liquid is important for calculation of the solid concentration and the pressure gradient of the flow. Four flow patterns are identified through visual observation during the experiments…”)
Zhang teaches modeling the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern. (Pg. 5 right col ¶4 Section Flow Patterns Zhang teaches using a model for each layer “…The existing three-layer model is applied for the constant height bed flow, which is used to describe cuttings transport in horizontal or highly inclined wells. In this model, the geometry contains three parts: liquid layer, moving bed layer and stationary layer. The model includes three parts: mass conservation, momentum conservation and closure relationships…”)

Zhang does not appear to explicitly disclose
first dimensionless parameter

However, Li teaches first dimensionless parameter (On pg. 19 between equations 61 and 62 Li teaches particle entrainment expressed as a non-dimensional variable, i.e. first dimensionless parameter “represents the particle entrainment expressed in terms of the non-dimensional variable”.
Zhang and Li are analogous art because they are from the same field of endeavor, modeling particle transport.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a plurality of first parameters comprising a parameter corresponding to an effect of turbulence on the flow as disclosed by Zhang by first dimensionless parameter as disclosed by Li.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the modeling of the turbulence with an increased accuracy as discussed on pg. 25 ¶2 of Li “…Based on the local fluid velocity profile and the turbulence characteristic parameters, the shear stresses and solids particle entrainment rates in the mechanistic model can be estimated more accurately…” Further, on pg. 2 ¶2 Li discusses the implementation of the method in drilling, such as stationary circulation and well cleaning where the pump rate is adjusted for these conditions “…Once the drilling is completed, all cuttings should be cleaned out of the hole. The cuttings could be removed out of the hole when the bit remains at the last position (called the stationary circulation hole cleaning mode) or pull the drilling string out of the hole, at the same time the fluid continues to be circulated (called the wiper trip hole cleaning mode). For conventional drilling, the stationary circulation mode is usually applied during the hole cleaning period since the pump rate is relatively high (annular fluid velocity >1 m/s) and the drill pipe can also be rotated to aid the solids transport…”

Regarding Claim 2: Zhang and Li teach The method of claim 1, wherein modeling the flow based on the estimated pattern comprises 
Zhang teaches determining at least a pressure gradient or (Pg. 4 left col ¶1 Zhang teaches a pressure profile, i.e. pressure gradient “…The effect of solids on pressure profile of the mixture flow has been analyzed by comparing the total pressure difference of the flow with solids and without solids…”)
Zhang teaches a concentration of the cuttings in the flow, (Pg. 4 left col ¶2 Zhang teaches the concentration of solids, i.e. cuttings in the flow “…The effect of flow rates on SF is closely related to the solids concentration and flow pattern. At low flow rate, the solids concentration is high in the wellbore, which leads to higher mixture density and smaller cross-sectional area for the flow…”)
Li teach and wherein the method further comprises controlling a pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold. (On pg. 5 ¶1 Li teaches a minimum fluid velocity, which is controlled by a pump, and maintaining a 5% cuttings concentrations, i.e. concentration threshold “…He defined the critical deposition velocity for deviated wells between 40° and 90° as the minimum superficial fluid velocity needed to maintain a continuously upward movement of the cuttings in the annulus during drilling, without stopping at any instant. For a well with 0° to 35° deviation angle, the CDV is defined as the minimum fluid velocity required while maintaining a 5% drill cuttings concentration by volume in the annulus during drilling. If the fluid velocity in the annulus is lower than the critical deposition velocity, solids will start to accumulate in the wellbore. Any flow rate corresponding to an annular velocity below the critical deposition velocity is referred to the sub-critical velocity…”)

Regarding Claim 3: Zhang and Li teach The method of claim 1, wherein modeling the flow based on the estimated pattern comprises 
Zhang teaches determining a concentration of the cuttings in the flow, and (Pg. 1 right col ¶3 Zhang teaches tests determining the density of the flow i.e. concentration based on solids suspended in the flow, i.e. cuttings in the flow “…Mixing of the solids and the original drilling fluid changes the density of the flow in the wellbore. The actual density of the mixture flow depends on the concentration of the solids suspended in the fluid rather than the total solids concentration in the wellbore…”)
Li teach wherein the method further comprises controlling a pump to adjust a flow rate of drilling fluid to the wellbore, (Pg. 9 last Li teaches a pump using a higher liquid rate, i.e. flow rate which is adjusted after using a constant circulation rate “…After cleaning the hole for some time, pumping at a higher liquid rate would result in a more efficient hole-cleaning mode rather than maintaining a constant the circulation rate…”)
Zhang teaches in order to minimize an equivalent circulating density (ECD). (Pg. 7 right col ¶3 Zhang teaches using the pressure profile to improve, i.e. minimize the ECD drilling “…Taking into account solids effects on pressure profile, mechanistic models for different flow patterns are proposed. The proposed approach in this work can help drilling engineers achieve better ECD control during drilling operations…”)

Regarding Claim 4: Zhang and Li teach The method of claim 1, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the method further comprises: 
Li teaches determining a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters; (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches wherein determining the plurality of dimensionless parameters comprises determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 5: Zhang and Li teach The method of claim 1, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, estimating the plurality of parameters comprises: 
Zhang teaches estimating a height of a first layer of the flow, (Pg. 6 left col ¶1 Zhang teaches determining the height of the stationary bed layer, i.e. first later “…hsb (the height of the stationary bed layer)…”)
Zhang teaches the first layer including a first portion of the drilling fluid and (Pg. 6 right eq 9 Zhang teaches determining the liquid phase and the fluid flow rate, where the fluid is the drilling fluid “Liquid phase: 
    PNG
    media_image12.png
    36
    534
    media_image12.png
    Greyscale
” where  “Q = drilling fluid flow rate” (see nomenclature pg. 8))
Zhang teaches a first portion of the cuttings; and (Continuing on Pg. 6 left col ¶1 Zhang teaches the surface of the stationary cuttings bed “…The first closure relationship is the critical velocity to move the solids particles at the surface of the stationary cuttings bed…”)
Zhang teaches estimating a pressure gradient of the first layer of the flow. (Continuing on pg. 6 left col ¶1 Zhang teaches the pressure gradient of the wellbore section, i.e. first layer “…Δ𝑃/𝐿 (the pressure gradient, L is the length of the calculated wellbore section)…”)

Regarding Claim 6: Zhang and Li teach The method of claim 5, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, estimating the plurality of parameters further comprises: 
Zhang teaches estimating a pressure gradient of a second layer of the flow, wherein the second layer includes a second portion of the drilling fluid and is free of the cuttings; and (Abstract Zhang teaches determining the pressure profile, i.e. pressure gradient calculating wellbore section without solids, i.e. free of the cuttings “…The effects of solids on pressure profile in the annulus are investigated. In the experimental results, a significant difference is found between the pressure profile with solids and without solids in the wellbore. A practical approach to calculate the pressure profile by considering the effects of solids in the wellbore is developed…”)
Zhang teaches determining whether the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 4 left col ¶1 and Eq. 1 Zhang teaches determing the solids effect factor, SF i.e. determine balanced of the pressure gradient, where the first and second layers of the with solids and without solids, respectively “The solids effect factor on pressure gradient, SF, is defined as pressure gradient with solids minus pressure gradient without solids divided by the pressure gradient with solids, which is expressed as Eq.1. 
    PNG
    media_image13.png
    52
    433
    media_image13.png
    Greyscale
)

Regarding Claim 7: Zhang and Li teach The method of claim 6, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the method further comprises: 
Li teaches determining a deposition rate and (Pg. 18 ¶4 and equation 50 Li teaches determining the deposition rate “…Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image14.png
    35
    191
    media_image14.png
    Greyscale
…”)
Li teaches a re-suspension rate of the cuttings in the annulus (Pg. 18 ¶6 and equation 55 Li teaches the entrainment rate, i.e. re-suspension rate of the cuttings “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image15.png
    71
    360
    media_image15.png
    Greyscale
…”)
Li teaches based on the estimated plurality of parameters if it is determined that the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 7 ¶1 Li teaches reaching a steady state and equilibrium, i.e. balanced “…The drilling fluid flow rate is then increased to the desired value for the bed erosion test. The quantity of solids in the annulus decreases until a new steady state is reached which represents the equilibrium mass of solids remaining after circulating the well…” Further Pg. 4 ¶3 Li teaches the layers determining the pressure gradient “His approach was originally aimed at predicting the bed slip-point and pressure gradient for a moving bed flow pattern.”)

Regarding Claim 8: Zhang and Li teach The method of claim 7, wherein determining the plurality of dimensionless parameters comprises 
Li teaches determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 9: Zhang and Li teach The method of claim 1, wherein the value of the first dimensionless parameter is determined based on an expression: 
Li teaches 
    PNG
    media_image1.png
    43
    105
    media_image1.png
    Greyscale
 wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the cuttings, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity. (On pg. 19 equation 63 of Li teaches following for determining a dimensionless parameter 

    PNG
    media_image16.png
    102
    263
    media_image16.png
    Greyscale

The rejection is made in view of the specification as filed. On pg. 5 line 15 of the specification as filed, the friction velocity u* is determine as followed.

    PNG
    media_image17.png
    49
    125
    media_image17.png
    Greyscale

The definition of u* in the specification is equivalent portion of Li  
    PNG
    media_image18.png
    48
    89
    media_image18.png
    Greyscale
. In the specification and in Li, the variables of tau and rho are both used, where merely the subscripts are change. However, the values represent shear stress and fluid density, respectively.
The 
    PNG
    media_image19.png
    25
    106
    media_image19.png
    Greyscale
 recited in the claim is equivalent to 
    PNG
    media_image20.png
    24
    74
    media_image20.png
    Greyscale
where settling velocity is equivalent to VD. The values of theta and beta are equivalent. The claim implies theta is greater than zero, as a value of zero would result in a value of zero and an indefinite value. The value of the Reynolds number in the claims equation is 1 for these conditions.)

Regarding Claim 11 (substantially similar to Claim 1): Zhang teaches A system for determining characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a wellbore, comprising: a processor that: estimates a pattern of the flow as (Abstract Zhang teaches determining the pressure profile, i.e. characteristics when solids, i.e. cuttings and drilling fluid are in the annulus of a wellbore “Adjusting the drilling fluid properties and optimizing flow rate require precise knowledge of the pressure profile in the circulation system.…The results of this study show how the pressure profile in the wellbore varies when solids present in the annulus…”
Further, Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches various patterns the flow can exhibit with  an example shown in Figure 3  “For solid-liquid mixture flow, the solid phase may exhibit various patterns…”)
Zhang teaches a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow; (Pg. 3 [shown in Claim 1] Figure 6 Zhang teaches the contact bed, i.e. stationary bed flow, wave bed/packed due, i.e. transitional flow, and dispersed dunes, i.e. dispersed flow.)
Zhang teaches estimates a plurality of parameters based on the estimated pattern of the flow; (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches several parameters for flow pattern estimation “…[flow pattern] depending on flow rates, fluid and solid properties, well inclination angle, drill pipe rotation speed, solid loading velocity, and the annulus shape and size…”)
Zhang teaches determines a plurality of dimensionless parameters comprising a first … parameter corresponding to an effect of turbulence on the flow and a second (Continuing Pg. 2 right col ¶2 Section Flow Patterns Zhang teaches the speed and size of the waves with dependency liquid velocity and solid loading rate, i.e. effect of turbulence  and the inclination angle, i.e. effect of gravity on the flow and is a second dimensional less parameter “…As the inclination angle decreases or the liquid velocity increases, some waves show up in the solid bed (Figure 3, Figure 19 and Figure 20). Solid particles slide downward along the slope at the front side of the wave and accumulate at the back side of the wave. The waves move forward at constant speed. The speed and size of the waves depend on the liquid velocity, solid loading rate, inclination angle, and fluid and solid properties…”)
Zhang teaches characterizes the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters; and (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches identifying, i.e. characterizing the flow pattern “…Proper prediction of the solid flow pattern in the liquid is important for calculation of the solid concentration and the pressure gradient of the flow. Four flow patterns are identified through visual observation during the experiments…”)
Zhang teaches models the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern. (Pg. 5 right col ¶4 Section Flow Patterns Zhang teaches using a model for each layer “…The existing three-layer model is applied for the constant height bed flow, which is used to describe cuttings transport in horizontal or highly inclined wells. In this model, the geometry contains three parts: liquid layer, moving bed layer and stationary layer. The model includes three parts: mass conservation, momentum conservation and closure relationships…”)

Zhang does not appear to explicitly disclose
first dimensionless parameter

However, Li teaches first dimensionless parameter (On pg. 19 between equations 61 and 62 Li teaches particle entrainment expressed as a non-dimensional variable, i.e. first dimensionless parameter “represents the particle entrainment expressed in terms of the non-dimensional variable”.
Zhang and Li are analogous art because they are from the same field of endeavor, modeling particle transport.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determines a plurality of dimensionless parameters comprising a parameter corresponding to an effect of turbulence on the flow as disclosed by Zhang by first dimensionless parameter as disclosed by Li.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the modeling of the turbulence with an increased accuracy as discussed on pg. 25 ¶2 of Li “…Based on the local fluid velocity profile and the turbulence characteristic parameters, the shear stresses and solids particle entrainment rates in the mechanistic model can be estimated more accurately…” Further, on pg. 2 ¶2 Li discusses the implementation of the method in drilling, such as stationary circulation and well cleaning where the pump rate is adjusted for these conditions “…Once the drilling is completed, all cuttings should be cleaned out of the hole. The cuttings could be removed out of the hole when the bit remains at the last position (called the stationary circulation hole cleaning mode) or pull the drilling string out of the hole, at the same time the fluid continues to be circulated (called the wiper trip hole cleaning mode). For conventional drilling, the stationary circulation mode is usually applied during the hole cleaning period since the pump rate is relatively high (annular fluid velocity >1 m/s) and the drill pipe can also be rotated to aid the solids transport…”

Regarding Claim 12 (substantially similar to Claim 2): Zhang and Li teach The system of claim 11, further comprising: 
Zhang teaches determining at least a pressure gradient or (Pg. 4 left col ¶1 Zhang teaches a pressure profile, i.e. pressure gradient “…The effect of solids on pressure profile of the mixture flow has been analyzed by comparing the total pressure difference of the flow with solids and without solids…”)
Zhang teaches a concentration of the particles in the flow, (Pg. 4 left col ¶2 Zhang teaches the concentration of solids, i.e. particles in the flow “…The effect of flow rates on SF is closely related to the solids concentration and flow pattern. At low flow rate, the solids concentration is high in the wellbore, which leads to higher mixture density and smaller cross-sectional area for the flow…”)
Zhang teaches a concentration of the cuttings in the flow, (Pg. 4 left col ¶2 Zhang teaches the concentration of solids, i.e. particles in the flow “…The effect of flow rates on SF is closely related to the solids concentration and flow pattern. At low flow rate, the solids concentration is high in the wellbore, which leads to higher mixture density and smaller cross-sectional area for the flow…”)
Li teach a pump controllable by the processor, wherein the processor models the flow based on the estimated pattern … wherein the processor controls the pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold. (On pg. 5 ¶1 Li teaches a minimum fluid velocity, which is controlled by a pump, and maintaining a 5% cuttings concentrations, i.e. concentration threshold “…He defined the critical deposition velocity for deviated wells between 40° and 90° as the minimum superficial fluid velocity needed to maintain a continuously upward movement of the cuttings in the annulus during drilling, without stopping at any instant. For a well with 0° to 35° deviation angle, the CDV is defined as the minimum fluid velocity required while maintaining a 5% drill cuttings concentration by volume in the annulus during drilling. If the fluid velocity in the annulus is lower than the critical deposition velocity, solids will start to accumulate in the wellbore. Any flow rate corresponding to an annular velocity below the critical deposition velocity is referred to the sub-critical velocity…”)

Regarding Claim 13 (substantially similar to Claim 3): Zhang and Li teach The system of claim 11, further comprising: 
Zhang teaches determining a concentration of the cuttings in the flow, and (Pg. 1 right col ¶3 Zhang teaches tests determining the density of the flow i.e. concentration based on solids suspended in the flow, i.e. cuttings in the flow “…Mixing of the solids and the original drilling fluid changes the density of the flow in the wellbore. The actual density of the mixture flow depends on the concentration of the solids suspended in the fluid rather than the total solids concentration in the wellbore…”)
Li teaches a pump controllable by the processor, wherein the processor models the flow based on the estimated pattern … wherein the processor controls the pump to adjust a flow rate of drilling fluid to the wellbore, (Pg. 9 last Li teaches a pump using a higher liquid rate, i.e. flow rate which is adjusted after using a constant circulation rate “…After cleaning the hole for some time, pumping at a higher liquid rate would result in a more efficient hole-cleaning mode rather than maintaining a constant the circulation rate…”)
Zhang teaches in order to minimize an equivalent circulating density (ECD). (Pg. 7 right col ¶3 Zhang teaches using the pressure profile to improve, i.e. minimize the ECD drilling “…Taking into account solids effects on pressure profile, mechanistic models for different flow patterns are proposed. The proposed approach in this work can help drilling engineers achieve better ECD control during drilling operations…”)

Regarding Claim 14 (substantially similar to Claim 4): Zhang and Li teach The system of claim 11, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor further 
Li teaches determines a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters, (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches and wherein the processor determines the plurality of dimensionless parameters by determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 15 (substantially similar to Claim 5): Zhang and Li teach The system of claim 11, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor estimates the plurality of parameters by: 
Zhang teaches estimating a height of a first layer of the flow, (Pg. 6 left col ¶1 Zhang teaches determining the height of the stationary bed layer, i.e. first later “…hsb (the height of the stationary bed layer)…”)
Zhang teaches the first layer including a first portion of the drilling fluid and (Pg. 6 right eq 9 Zhang teaches determining the liquid phase and the fluid flow rate, where the fluid is the drilling fluid “Liquid phase: 
    PNG
    media_image12.png
    36
    534
    media_image12.png
    Greyscale
” where  “Q = drilling fluid flow rate” (see nomenclature pg. 8))
Zhang teaches a first portion of the cuttings; and (Continuing on Pg. 6 left col ¶1 Zhang teaches the surface of the stationary cuttings bed “…The first closure relationship is the critical velocity to move the solids particles at the surface of the stationary cuttings bed…”)
Zhang teaches estimating a pressure gradient of the first layer of the flow. (Continuing on pg. 6 left col ¶1 Zhang teaches the pressure gradient of the wellbore section, i.e. first layer “…Δ𝑃/𝐿 (the pressure gradient, L is the length of the calculated wellbore section)…”)

Regarding Claim 16 (substantially similar to Claim 6): Zhang and Li teach The system of claim 15, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor estimates the plurality of parameters by: 
Zhang teaches estimating a pressure gradient of a second layer of the flow, wherein the second layer includes a second portion of the drilling fluid and is free of the cuttings; and (Abstract Zhang teaches determining the pressure profile, i.e. pressure gradient calculating wellbore section without solids, i.e. free of the cuttings “…The effects of solids on pressure profile in the annulus are investigated. In the experimental results, a significant difference is found between the pressure profile with solids and without solids in the wellbore. A practical approach to calculate the pressure profile by considering the effects of solids in the wellbore is developed…”)
Zhang teaches determining whether the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 4 left col ¶1 and Eq. 1 Zhang teaches determing the solids effect factor, SF i.e. determine balanced of the pressure gradient, where the first and second layers of the with solids and without solids, respectively “The solids effect factor on pressure gradient, SF, is defined as pressure gradient with solids minus pressure gradient without solids divided by the pressure gradient with solids, which is expressed as Eq.1. 
    PNG
    media_image13.png
    52
    433
    media_image13.png
    Greyscale
)

Regarding Claim 17 (substantially similar to Claim 7): The system of claim 16, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor further 
Li teaches determines a deposition rate and (Pg. 18 ¶4 and equation 50 Li teaches determining the deposition rate “…Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image14.png
    35
    191
    media_image14.png
    Greyscale
…”)
Li teaches a re-suspension rate of the cuttings in the annulus (Pg. 18 ¶6 and equation 55 Li teaches the entrainment rate, i.e. re-suspension rate of the cuttings “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image15.png
    71
    360
    media_image15.png
    Greyscale
…”)
Li teaches based on the estimated plurality of parameters if it is determined that the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 7 ¶1 Li teaches reaching a steady state and equilibrium, i.e. balanced “…The drilling fluid flow rate is then increased to the desired value for the bed erosion test. The quantity of solids in the annulus decreases until a new steady state is reached which represents the equilibrium mass of solids remaining after circulating the well…” Further Pg. 4 ¶3 Li teaches the layers determining the pressure gradient “His approach was originally aimed at predicting the bed slip-point and pressure gradient for a moving bed flow pattern.”)

Regarding Claim 18 (substantially similar to Claim 8): The system of claim 17, wherein the processor 
Li teaches determines the plurality of dimensionless parameters by determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 19 (substantially similar to Claim 9): Zhang and Li teach The system of claim 11, wherein the value of the first dimensionless parameter is determined based on an expression: 
Li teaches 
    PNG
    media_image1.png
    43
    105
    media_image1.png
    Greyscale
 wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the cuttings, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity. (On pg. 19 equation 63 of Li teaches following for determining a dimensionless parameter

    PNG
    media_image16.png
    102
    263
    media_image16.png
    Greyscale

The rejection is made in view of the specification as filed. On pg. 5 line 15 of the specification as filed, the friction velocity u* is determine as followed.

    PNG
    media_image17.png
    49
    125
    media_image17.png
    Greyscale

The definition of u* in the specification is equivalent portion of Li  
    PNG
    media_image18.png
    48
    89
    media_image18.png
    Greyscale
. In the specification and in Li, the variables of tau and rho are both used, where merely the subscripts are change. However, the values represent shear stress and fluid density, respectively.
The 
    PNG
    media_image19.png
    25
    106
    media_image19.png
    Greyscale
 recited in the claim is equivalent to 
    PNG
    media_image20.png
    24
    74
    media_image20.png
    Greyscale
where settling velocity is equivalent to VD. The values of theta and beta are equivalent. The claim implies theta is greater than zero, as a value of zero would result in a value of zero and an indefinite value. The value of the Reynolds number in the claims equation is 1 for these conditions.)

Allowable Subject Matter
Claim 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Zhang teaches a method for determining the flow patterns. The equations for accomplishing the dimensionless parameter are not expressly disclosed. 
Li teaches a method for determining particle deposition/entrainment in the fluid flow. On pg. 19 equation 63 Li teaches the following equation, 

    PNG
    media_image16.png
    102
    263
    media_image16.png
    Greyscale

This equation is found to relate to the expressions shown in Claims 9 and 19. However, Claims 10 and 20, which depend on Claims 9 and 19 respectively, do not show a settling velocity and a fluid flow velocity. Li only teaches only solving for one of the elements. If two dimensionless parameters are represented by two equations, Li 
However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 10 and 20, specifically


    PNG
    media_image2.png
    59
    152
    media_image2.png
    Greyscale

wherein u.sub.f denotes a fluid velocity of the flow.

Only when in combination with dependent claims 9 and 19, respectively, containing 

    PNG
    media_image1.png
    43
    105
    media_image1.png
    Greyscale
 and wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the particles, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity.

In combination with the remaining features and elements of the claims from which they depend.

Conclusion
Claims 1-20 are rejected.



Costa et al., “Simulation of Transient Cuttings Transportation and ECD in Wellbore Drilling” [2008] teaches a method expanding upon ECD as found in [0093]-[0094] of the specification.
Sun et al., U.S. Patent Publication 2011/0232913 A1 teaches a known re-suspension formula in [0008] where the instant application teaches re-suspension in the specification [0085] and [0078].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN E JOHANSEN/Examiner, Art Unit 2127